Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 8 August 1822
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy





Philadelphia 8-9 Aug. 1822


August 8 Towards evening my brother became much better. To keep his thoughts from his immediate sufferings and to amuse him with conversation is the best remedy, and produces the most wonderful change both in his spirits and countenance; and the most difficult part of the business will be to wean him from the isolated habits he has acquired by his unfortunate mode of living; which made him believe that no mortal breathing had ever endured such calamities as himself—At present to fix his mind on external objects is impossible, and I have not yet discovered the master passion; but I expect much from its powerful influence should I be enabled to excite it to a good purpose—At present he is too much reduced to be susceptible of much beyond the sense of personal feeling, and the dread of family disgrace—The arrival of our friends, from Pensacola has which we hourly anticipate, opens a large field for speculation and occasions some little apprehension, which by occupying his attention however disagreeably may be productive of the best results—Walsh tells me that Dr Physick thinks his desease is an inveterate dyspepsia, but that he hopes by rigid diet &cc to remove it, and once more set him on his legs but his recovery will be tedious The other complaint he says will be radically cured by the operation—This is the only modern radical that whose acquaintance can give me any pleasure—I was much diverted by a piece in the National Intelligencer giving a thourough dressing to that consequential Gentleman the Editor of the National Gazette—There is a neat and pointed Irony in it, which was very well supported throughout—It reads like Mr. Gales—A propos! I congratulate you upon your gallantry (by no means your first attempt) to her fair Ladyship; proceed you know from experience that when you please you can raise the fair and however insignificant they may be thought, their approbation contributes largely to heighten and brighten a mans reputation, more especially when he is accused of coldness and austerity—The softer Sex can best deny such slanders and through them it is easy to check its course by a little well timed attention, delightful to yourself and enchanting to them—Whatever we may think of a mans person or manners, if his reputation is great for abilities or learning, womans pride or vanity call it what you will, is ever gratified by his notice, because it raises her consequence in the eyes of her own, Sex and in that of the society in which she moves—. That sense of inferiority which by nature and by law we are compelled to feel, and to which we must submit, is worn by us with as much satisfaction as the badge of slavery generally, and we love to be flattered out of the sense of our degradation—We cannot give a greater proof of our weakness or our inconsistency; but in these two words consist the great charm of the female tribe for had we less of either which we should resemble the Lords of the creation too much; and lose our feminine attractions N 12 reached me at noon like all your Letters it was full of affectionate wishes which are thankfully recieved and reciprocated, though there is evidently a meaning couched in them which does not appear. our fates are so jumbled together that whatever befals we must support each other to the end and if the trial is severe we may at least take the privilege of grumbling out our discontent a privilege of no little importance if we may judge of it from the satisfaction it usually affords to those who have attained it—Howeve being naturally of a very sanguine disposition I will wait for the evil and not add to its bitterness by unpleasant anticipations—
What is the reason I am no longer afraid to write all that passes in my head or in my heart to you—Time was when my pen refused to mark the dictates of my fancy and I dreaded a censure where I claimed a friend—Perhaps it would be better for you if to a certain degree this idea still existed, as you would not be overwhelmed with such torrents of nonsense and egotism—but the flattering kindness with which you have received my former Letters, has I fear produced an improper effect and made me troublesome and tedious—remember however that I neither desire or wish to exact answers to my scribbbling scribbling; as your time and your labours call for more serious occupations and I would not add to labours already too oppressive for my own personal gratification
9 My Brother has slept well all night and is much better. The Dr. has not yet paid his visit and of course I cannot tell what he may judge proper as to the continuance of the operation—But I hope he will proceed as the suspence is insupportable—The extreme irritability of the nervous system however makes it absolutely necessary to take the safe side of the question added to which our good Dr. possesses the great gift of the most unbending firmness from which it is said he never was known to flinch. His aspect is stern and cold almost callous but his heart is full of sensibility and his manner during an operation soothing and kind towards his patient but never such as to indicate the possibility of his suffering himself to be alarmed or intimidated by the cries and groans of his agonized patients—This has the happy effect of giving them confidence and lessening if possible the horrors of their situation—It is said that it takes him several days to brace his feelings or his nerves to his duty but that once done he is immoveable— Ever Yours—

L C A.


We receiv’d an elegant bouquet from Mrs. Powell I am a great favourite—She is of the old school—

